DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18 and 20, drawn to a paste composition, directed to B23K35/025 and B23K35/26.
Group II, claim(s) 19, drawn to a method, directed to H01L24/23.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a paste composition comprising:
a. 40-70 percent by weight (wt%) of a low melting point (LMP) particle composition, wherein the particles are selected from the group consisting of particles of at least one LMP metal (Y), at least one alloy of the at least one LMP metal (X/Y), and combinations thereof, 
b. 25-65 wt% of a high melting point (HMP) particle composition, comprising at least one metallic element (M) that is reactive with the at least one LMP metal Y of the LMP particle composition at a process temperature T1; and 
c. 1-15 wt% of a fluxing vehicle, wherein the reaction products formed between M and Y are crystalline intermetallics that are solids at temperature T1; and 
wherein the surface area of said HMP particle composition is in the range of 0.07 to 0.18 square meters per gram of Y in said composition,
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kawaguchi (US 20170173739 A1).
Kawaguchi discloses a paste composition (see Abstract and para. [0023]) comprising:

b. a high melting point (HMP) particle composition, comprising at least one metallic element (M) that is reactive with the at least one LMP metal Y of the LMP particle composition at a process temperature T1; and 
c. fluxing vehicle (see Abstract; see para. [0012] and para. [0014]; see also Table 2 which discloses Sn as LMP particle, CuNi as HMP particle and Rosin, Activator and Solvent as flux vehicle).

Kawaguchi further discloses wherein there is:
a. 40-70 percent by weight (wt%) of the low melting point (LMP) particle composition,
b. 25-65 wt% of the high melting point (HMP) particle composition, and
c. 1-15 wt% of the fluxing vehicle (see Table 2, 63% LMP particle (Sn), 27% HMP particle (CuNi), 10% flux vehicle (Rosin, Activator and Solvent)); and
wherein the surface area of said HMP particle composition is in the range of 0.07 to 0.18 square meters per gram of Y in said composition (see para. [0085]; see Table 1, example 4 disclosing 0.07 m2/g for the CuNi (HMP particle); see Table 2 disclosing 63wt% Sn (LMP or Y); this would give a surface area of 0.11 m2/g of CuNi in terms of grams of Y).

During a telephone conversation with Mitchell Brustein (Reg. No. 38394) on March 8, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
	Applicant’s claim to priority in provisional application no. 62/596,038, filed December 7, 2017, is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and therefore dependent claims thereof, and Claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 20, the claim recites the limitation "the composition" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which composition, the paste composition, low melting point (LMP) particle composition, or high melting point composition (HMP) particle composition, the term ‘the composition’ refers to. Examiner interprets the claim to mean ‘the paste composition’, such that the limitation directed to the surface area is per gram of Y in said paste composition (i.e., the claimed surface area is the specific surface area of the HMP particle composition divided by the weight fraction of Y per the total paste composition - for example, the specific surface area of the HMP particle divided by 0.5 for a paste composition comprising 50wt% Y).

Regarding Claims 13-14, it is unclear if the electrical resistivity is for the paste composition, which comprises powder and flux, or for the paste composition after being processed to form a bond, such as during reflow. For example, it is unclear if the electrical resistivity values measured requires that the flux components be present, as the flux components would be mostly removed during the processing temperature for reflow processing and bonding. 
Examiner interprets that the electrical resistivity values are directed to a bond which is formed from the paste composition after being processed at a processing temperature, and therefore a functional limitation of the paste (see instant specification, “Electrical resistivity was measured by preparing a 

Regarding Claims 15-18, it is unclear if the shear strength is for the paste composition, which comprises powder and flux (and thus would be a shear strength of a paste and/or powder), or if the shear strength is that of the paste composition after being processed to form a bond, such as during reflow. Additionally, it is also unclear if the shear strength measured requires that the flux components be present, as the flux components would be mostly removed during the processing temperature for reflow processing and bonding. 
Examiner interprets that the shear strength values are directed to a bond which is formed from the paste composition after being processed at a processing temperature, and therefore a functional limitation of the paste (see instant specification, “The paste compositions were stencil printed onto a metallized substrate in a regular pattern of rectangular deposits. In some of these deposits, 0805 sized ceramic capacitors were placed such that both end terminations of the capacitors were seated in adjacent rectangular deposits. The partially assembled samples were thermally processed in a typical SAC solder reflow process. The processed samples were then divided for various tests including shear force required to dislodge the assembled components at both room and elevated temperature;” para. [0090]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US 20170173739 A1).
Regarding Claims 1 and 2, Kawaguchi discloses a paste composition (see Abstract and para. [0023]) comprising:
a. a low melting point (LMP) particle composition, wherein the particles are selected from the group consisting of particles of at least one LMP metal (Y), at least one alloy of the at least one LMP metal (X/Y), and combinations thereof; 
b. a high melting point (HMP) particle composition, comprising at least one metallic element (M) that is reactive with the at least one LMP metal Y of the LMP particle composition at a process temperature T1; and 
c. fluxing vehicle (see Abstract; see para. [0012] and para. [0014]; see para. [0107]; see also Table 2 which discloses Sn as LMP particle, CuNi as HMP particle and Rosin, Activator and Solvent as flux vehicle).

Kawaguchi further discloses wherein there is:
a. 40-70 percent by weight (wt%) of the low melting point (LMP) particle composition,
b. 25-65 wt% of the high melting point (HMP) particle composition, and
c. 1-15 wt% of the fluxing vehicle (see Table 2, 63% LMP particle (Sn), 27% HMP particle (CuNi), 10% flux vehicle (Rosin, Activator and Solvent)); and
wherein the surface area of said HMP particle composition is in the range of (Claim 1) 0.07 to 0.18 square meters per gram of Y, or further (Claim 2) 0.08-0.15 square meters per gram of Y, in said composition (see para. [0085]; see Table 1, example 4 disclosing 0.07 m2/g for the CuNi (HMP particle); see Table 2 disclosing 63wt% Sn (LMP or Y); this would give a surface area of 0.11 m2/g of CuNi in terms of grams of Y).

(Claim 3) Sn, Zn, Ga, In and combinations thereof, or further (Claim 4), wherein Y is selected from the group consisting of Sn, In, and combinations thereof (see Table 2; see para. [0038]; see para. [0107]).

Regarding Claim 5, Kawaguchi discloses wherein X/Y is selected from the group consisting of Sn/Ag/Cu, Sn/Cu, Sn/Ag, Sn/Sb, Sn/In, Sn/Bi, and Sn/Bi/Ag (see para. [0107]).

Regarding Claim 6, Kawaguchi discloses wherein the HMP particle composition comprises at least two metallic elements (M) (see Table 2, HMP particle is CuNi; see para. [0108]).

Regarding Claims 7-8, Kawaguchi discloses wherein M is selected from (Claim 7) the group consisting of Cu, Ag, Pd, Al, Ni, Mn, and combinations thereof, or further, selected from (Claim 8) the group consisting of Cu, Ag, Pd, Al, Ni, and combinations thereof (see Table 2, HMP particle is CuNi; see para. [0108]).

Regarding Claim 9, Kawaguchi discloses wherein M is Cu (see Table 2 wherein M is one of Cu; see also para. [0108]).

Regarding Claim 10, Kawaguchi discloses wherein the HMP metal M comprises particles having shapes selected from the group consisting of spherical, near spherical, platelet, flake, amorphous and combinations thereof (see para. [0012] and para. [0083]; one of ordinary skill in the art would appreciate that a powder, such as the CuNi powder, comprise one of, or a combination of, the shapes claimed).

 Regarding Claims 11-12, Kawaguchi discloses the claimed composition (see Claim 1 above; see also Claims 2-10 above), and one of ordinary skill in the art would appreciate therefore, that Kawaguchi discloses wherein the paste composition comprises an endotherm in DSC of (Claim 11) at least 1.7 J/g and (Claim 12) not more than 30J/g, because the composition of Kawaguchi is the same as claimed, and because the endotherm of the DSC is a property of the composition.


Regarding Claims 13-14, Kawaguchi discloses the claimed composition (see Claim 1 above; see also Claims 2-10 above), and one of ordinary skill in the art would appreciate therefore, that Kawaguchi discloses wherein the paste composition comprises an electrical resistivity of (Claim 13) at least 17 micro-ohm*cm and (Claim 14) not more than 25 micro-ohm*cm, because the composition of Kawaguchi is the same as claimed. Additionally, see 112b rejection and claim interpretation above, wherein it has been interpreted that the electrical resistivity is a functional limitation of the paste composition when the paste composition is subjected to further processing in forming a bond, i.e., through a reflow process. One of ordinary skill in the art would expect the paste composition of Kawaguchi to behave as claimed when subjected to further processing because the paste composition of Kawaguchi is the same as claimed.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 15-18, Kawaguchi discloses the claimed composition (see Claim 1 above; see also Claims 2-10 above), and one of ordinary skill in the art would appreciate therefore, that Kawaguchi discloses wherein the paste composition comprises a shear strength (Claim 15) at elevated temperature of at least 0.2 kg/mm2, a shear strength (Claim 16) at elevated temperature of not more than 10 kg/mm2, a shear strength (Claim 17) at room temperature of at least 3 kg/mm2, and a shear strength (Claim 17) at room temperature of not more than 10 kg/mm2 because the composition of Kawaguchi is the same as that claimed. One of ordinary skill in the art would appreciate that elevated temperature would be in comparison to room temperature, and therefore a temperature higher than 25C.  

When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 20, Kawaguchi discloses a paste composition (see Abstract and para. [0023]) comprising:
a. a low melting point (LMP) particle composition, wherein the particles are selected from the group consisting of particles of at least one LMP metal (Y), at least one alloy of the at least one LMP metal (X/Y), and combinations thereof,
b. a high melting point (HMP) particle composition, comprising at least one metallic element (M) that is reactive with the at least one LMP metal Y of the LMP particle composition at a process temperature T1; and 
c. fluxing vehicle (see Abstract; see para. [0012] and para. [0014]; see para. [0107]; see also Table 2 which discloses Sn as LMP particle, CuNi as HMP particle and Rosin, Activator and Solvent as flux vehicle),
wherein Y is selected from the group consisting of Sn, Zn, Ga, In and combinations thereof (see Table 2 wherein Y is Sn; see para. [0038]; see para. [0107]) and
wherein X/Y is selected from the group consisting of Sn/Ag/Cu, Sn/Cu, Sn/Ag, Sn/Sb, Sn/In, Sn/Bi, and Sn/Bi/Ag (see para. [0107]), and 
wherein M is selected from the group consisting of Cu, Ag, Pd, Al, Ni, Mn, and combinations thereof (see Table 2, HMP particle is CuNi such that M is Cu and also Ni; see para. [0108]).

Kawaguchi further discloses wherein there is:
a. 40-70 percent by weight (wt%) of the low melting point (LMP) particle composition,
b. 25-65 wt% of the high melting point (HMP) particle composition, and
c. 1-15 wt% of the fluxing vehicle (see Table 2, 63% LMP particle (Sn), 27% HMP particle (CuNi), 10% flux vehicle (Rosin, Activator and Solvent)); and
wherein the surface area of said HMP particle composition is in the range of 0.07 to 0.18 square meters per gram of Y in said composition (see para. [0085]; see Table 1, example 5 disclosing 0.07 m2/g for the CuNi (HMP particle); see Table 2 disclosing 63wt% Sn (LMP or Y); this would give a surface area of 0.11 m2/g of CuNi in terms of grams of Y).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer (cited by Applicant in IDS filed February 25, 2021, WO 2014082100 A1) in view of Kawaguchi (US 20170173739 A1).
Regarding Claim 1, Shearer discloses a paste composition comprising:
a. 40-70 percent by weight (wt%) of a low melting point (LMP) particle composition, wherein the particles are selected from the group consisting of particles of at least one LMP metal (Y), at least one alloy of the at least one LMP metal (X/Y), and combinations thereof, 
b. 25-65 wt% of a high melting point (HMP) particle composition, comprising at least one metallic element (M) that is reactive with the at least one LMP metal Y of the LMP particle composition at a process temperature T1; and 
c. 1-15 wt% of a fluxing vehicle, wherein the reaction products formed between M and Y are crystalline intermetallics that are solids at temperature T1 (see para. [0017]; see para. [0050] and para. [0055]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Shearer is silent towards the surface area of the HMP particle composition, and therefore does not disclose wherein the surface area of said HMP particle composition is in the range (Claim 1) of 0.07 to 0.18 square meters per gram of Y in said paste composition, or further, (Claim 2) 0.08 to 0.15 square meters per gram of Y in said composition.

Kawaguchi discloses a similar invention (see Abstract; see Table 2) wherein the surface area of the HMP particle is 0-0.61 m2/g (see para. [0017]), such as 0.04 and 0.07 m2/g (see Table 1, examples 4 and 5), in order to limit the oxidation of the second metal powder such that the wettability of the LMP particle and HMP particle are not compromised during processing (see para. [0018] and para. [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a HMP particle with a low surface area of 0-0.61m2/g, such as 0.04 and 2/g, as taught by Kawaguchi, for the invention disclosed by Shearer. One would be motivated to use this HMP particle surface area in order to limit oxidation and thus not compromise the wettability of the LMP and HMP particles during processing (see teaching above). 
Therefore, Shearer in view of Kawaguchi also disclose wherein the HMP particle comprises (Claim 1) a surface area of 0.07-0.18 m2/g in terms of grams of Y of the paste composition, and further, (Claim 2) a surface area of 0.08-0.15 m2/g in terms of grams of Y of the paste composition. For example, a composition disclosed by Shearer in view Kawaguchi comprising 50wt% HMP particle, 50wt% LMP particle, 10wt% fluxing vehicle, and a HMP particle composition specific surface area of either 0.04m2/g or 0.07 m2/g, as taught by Kawaguchi, would comprise a surface area of 0.08m2/g or 0.14 m2/g, respectively, in terms of grams of Y in the paste composition. These values read on the claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding Claims 3-4, Shearer discloses wherein Y is selected from the group consisting of (Claim 3) Sn, Zn, Ga, In and combinations thereof, or further (Claim 4), wherein Y is selected from the group consisting of Sn, In, and combinations thereof (see para. [0020]).

Regarding Claim 5, Shearer discloses wherein X/Y is selected from the group consisting of Sn/Ag/Cu, Sn/Cu, Sn/Ag, Sn/Sb, Sn/In, Sn/Bi, and Sn/Bi/Ag (see para. [0075]).

Regarding Claim 6, Shearer discloses wherein the HMP particle composition comprises at least two metallic elements (M) (see para. [0019]).

Regarding Claims 7-8, Shearer discloses wherein M is selected from (Claim 7) the group consisting of Cu, Ag, Pd, Au, Al, Ni, Be, Rh, Co, Fe, Mo, W, Mn, Pt and combinations thereof, or further, selected from (Claim 8) the group consisting of Cu, Ag, Pd, Au, Al, Ni, Pt and combinations thereof (see para. [0019]).

Regarding Claim 9, Shearer discloses wherein M is Cu (see para. [0019]).

Regarding Claim 10, Shearer discloses wherein the HMP metal M comprises particles having shapes selected from the group consisting of spherical, near spherical, platelet, flake, amorphous and combinations thereof (see para. [0082]).

Regarding Claim 11, Shearer discloses wherein the paste composition comprises an endotherm in DSC of at least 1.7 J/g (see Fig. 1). Additionally, the composition of Shearer in view of Kawaguchi is the same as claimed. It would be obvious to one of ordinary skill in the art the composition of Shearer in view of Kawaguchi comprise the claimed endotherm in DSC because the composition of Shearer in view of Kawaguchi is the same as claimed, and because the endotherm in DSC is a property of the composition.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 12, Shearer in view of Kawaguchi do not expressly disclose wherein the paste composition comprises an endotherm in DSC of at most 30 J/g. However, the composition of Shearer in view of Kawaguchi is the same as claimed. It would be obvious to one of ordinary skill in the art the composition of Shearer in view of Kawaguchi comprise the claimed endotherm in DSC because the composition of Shearer in view of Kawaguchi is the same as claimed, and because the endotherm in DSC is a property of the composition.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 13-14, Shearer in view of Kawaguchi do not expressly disclose the electrical resistivity. However, Shearer in view of Kawaguchi disclose the claimed composition (see Claim 1 above; see also Claims 2-10 above), and it would be obvious to one of ordinary skill in the art that the paste composition of Shearer in view of Kawaguchi comprise an electrical resistivity of (Claim 13) at least 17 micro-ohm*cm and (Claim 14) not more than 25 micro-ohm*cm, because the composition of Shearer in view of Kawaguchi is the same as claimed. Additionally, see 112(b) rejection and claim interpretation above, wherein it has been interpreted that the electrical resistivity is a functional limitation of the paste composition when the paste composition is subjected to further processing in forming a bond, i.e., through a reflow process. It would be obvious to one of ordinary skill in the art that the paste composition of Shearer in view of Kawaguchi behave as claimed when subjected to further processing because the paste composition of Shearer in view of Kawaguchi is the same as claimed.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 15-18, Shearer discloses a shear strength (Claim 15) at elevated temperature of at least 0.2 kg/mm2 (see Table 7, samples 2, 3 and 4), a shear strength (Claim 16) at elevated temperature of not more than 10 kg/mm2 (see Table 7, samples 2, 3 and 4), a shear strength (Claim 17) at room temperature of at least 3 kg/mm2 (see Table 7, sample 1), and a shear strength (Claim 17) at room temperature of not more than 10 kg/mm2 (see Table 7, sample 1). One of ordinary skill in the art would appreciate that elevated temperature would be in comparison to room temperature, and therefore a temperature higher than 25C.
Additionally, Shearer in view of Kawaguchi disclose the claimed composition (see Claim 1 above; see also Claims 2-10 above), and it would be obvious to one of ordinary skill in the art that the paste composition of Shearer in view of Kawaguchi comprise the claimed shear strengths because the composition of Shearer in view of Kawaguchi is the same as that claimed. 

When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 20, Shearer discloses a paste composition comprising:
a. 40-70 percent by weight (wt%) of a low melting point (LMP) particle composition, wherein the particles are selected from the group consisting of particles of at least one LMP metal (Y), at least one alloy of the at least one LMP metal (X/Y), and combinations thereof, 
b. 25-65 wt% of a high melting point (HMP) particle composition, comprising at least one metallic element (M) that is reactive with the at least one LMP metal Y of the LMP particle composition at a process temperature T1;and
c. 1-15 wt% of a fluxing vehicle, wherein the reaction products formed between M and Y are crystalline intermetallics that are solids at temperature T1 (see para. [0017]; see para. [0050] and para. [0055]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Shearer further discloses wherein:
Y is selected from the group consisting of Sn, Zn, Ga, In and combinations thereof (see para. [0020]), wherein
(see para. [0075]), and wherein
M is selected from the group consisting of Cu, Ag, Pd, Au, Al, Ni, Be, Rh, Co, Fe, Mo, W, Mn, Pt and combinations thereof (see para. [0019]).

Shearer is silent towards the surface area of the HMP particle composition, and therefore does not disclose wherein the surface area of said HMP particle composition is in the range of 0.07 to 0.18 square meters per gram of Y in said paste composition.

Kawaguchi discloses a similar invention (see Abstract; see Table 2) wherein the surface area of the HMP particle is 0-0.61 m2/g (see para. [0017]), such as 0.04 and 0.07 m2/g (see Table 1, examples 4 and 5), in order to limit the oxidation of the second metal powder such that the wettability of the LMP particle and HMP particle are not compromised during processing (see para. [0018] and para. [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a HMP particle with a low surface area of 0-0.61m2/g, such as 0.04 and 0.07 m2/g, as taught by Kawaguchi, for the invention disclosed by Shearer. One would be motivated to use this HMP particle surface area in order to limit oxidation and thus not compromise the wettability of the LMP and HMP particles during processing (see teaching above). 
Therefore, Shearer in view of Kawaguchi also disclose wherein the HMP particle comprises a surface area of 0.07-0.18 m2/g in terms of grams of Y of the paste composition. For example, a composition disclosed by Shearer in view Kawaguchi comprising 50wt% HMP particle, 50wt% LMP particle, 10wt% fluxing vehicle, and a HMP particle composition specific surface area of either 0.04m2/g or 0.07 m2/g, as taught by Kawaguchi, would comprise a surface area of 0.08m2/g or 0.14 m2/g, respectively, in terms of grams of Y in the paste composition. These values read on the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dorfman (US 20140018482 A1): discloses an overlapping paste composition (see para. [0003]- [0006]), and overlapping surface area values (for example, when the HMP powder comprises a surface area of 0.10 m2/g in regards to total mass of the composition, the HMP powder in terms of grams of Y, would have a surface area of 0.17 m2/g for the composition described in para. [0035], in which Y (Sn) would be approximately 57.9wt% of the total composition). 
Shearer-898 (US 20140131898 A1): Shearer-898 demonstrates wherein a mixture of particles of the same elements disclosed by Dorfman (see Dorfman Abstract; see Shearer-898 para. [0016] wherein R1 is copper, silver, gold, or aluminum and R2 is Sn or Bi) react at similar processing temperatures as Dorfman to form intermetallics (see para. [0029] of Dorfman; see Shearer-898 para. [0009]-[0010], [0039] and para. [0083]) which are solid at the processing temperature T1 (see Shearer-898 para. [0079]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735